Mr. JUSTICE DIXON delivered the opinion of the court: In 1966 the defendant Cunningham Purify was convicted of Burglary and Robbery. The convictions were reversed in People v. Purify, 43 Ill.2d 351. On remand the defendant plead guilty to both charges and was sentenced by the circuit court of Will County to concurrent terms of 40 to 75 years for Burglary and 19 to 20 years for Robbery. Defendant on this appeal contends that the sentences are excessive and that the Unified Code of Corrections should apply. The People have conceded that the Unified Code of Corrections does apply and that the reduced sentences provided therein are applicable. People v. Harvey, 53 Ill.2d 585, 294 N.E.2d 269. Burglary and Robbery are now both Class 2 felonies. (Ill. Rev. Stat., 1972 Supp., ch. 38, pars. 19 — 1 and 18 — 1.) Under section 5 — 8—1(b)(3) of the Unified Code of Corrections (Ill. Rev. Stat., 1972 Supp., ch. 38, par. 1005 — 8—1(b)(3)), the maximum term for a Class 2 felony shall be any term in excess of one year not exceeding 20 years; under section 5— 8 — 1(c) (3) of the Code the minimum term for a Class 2 felony shall be one year unless the court, having regard to the nature and circumstances of the offense and the history and character of defendant, sets a higher minimum term, which shall not be greater than one third of the maximum term set in that case by the court. We affirm the judgments of conviction and remand the causes to the circuit court of Will County with directions to resentence defendant in accordance with the views expressed herein. Affirmed and remanded with directions. ALLOY, P. J., and SCOTT, J., concur.